On Motion for Rehearing.
PER CURIAM.
The motion for a rehearing filed herein by appellants, Cipriana Garza de Reyes et al. and Vicente Bustamante et al. is in all things overruled.
Appellants Prudencio Ramos, Ben Guzman, *681Emeterio Guzman, Triunfo Gonzalez, and Faustina Mancias have filed a separate motion for a rehearing in which' they call to our attention the fact that the appellees Leonardo Flores, Blasa S. de Flores, G. P. Flores, Francisca G. de Flores, and Leonardo G. Flores neither plead nor proved any limitation title to share No. 1 of the Fansler partition.
After checking the many answers filed by the numerous defendants herein, we are of the opinion that these appellants are correct in their contention.
The motion for a rehearing filed by Pru-dencio Ramos et al. will be granted to the extent that the judgment heretofore rendered by this court and the judgment of the lower court will be reformed, and judgment will be here rendered for these appellants, giving them an undivided one-eighth interest in share No. 1 of the Fansler partition.